Per Curiam.
In an action for personal injuries caused by an automobile being operated in a city street, the plaintiff obtained a verdict for $12,000.00 At the suggestion of the trial court a remittitur of $4,500.00 was entered and judgment rendered for $7,500.00. The defendant on writ of error argues that liability as alleged is not proven, and that the damages adjudged are excessive. A ground of liability within the allegations appears from the evidence, but notwithstanding the remittitur entered, the judgment is excessive in view of the entire record. Tampa Electric Co. v. Gaffga, 81 Fla. 268, 87 South. Rep. 922, and authorities cited.
If a remittitur of $2,500.00 is entered within, thirty days the judgment will stand affirmed for $5,000.00; otherwise a new trial is granted.
It is so ordered.
Browne, C. J. and Taylor, Whitfield and West, J. J., concur.
*710Ellis, J. dissents.